Citation Nr: 0903849	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-17 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for sleep apnea 
syndrome.  He contends that he had sleep apnea in-service but 
was unaware that it was a treatable disability, and therefore 
did not seek treatment.  The service treatment records (STRs) 
are negative for pertinent disability.  The veteran has 
submitted three lay statements by witnesses who described 
observing the veteran sleep apnea symptoms in-service.  There 
is also an opinion from a VA family nurse practitioner 
suggesting that the veteran's sleep apnea could have been 
present and undiagnosed in service.  

Based on the foregoing, the Board finds that a VA examination 
is necessary to obtain a nexus opinion to determine whether 
the veteran's sleep apnea is in fact associated with his 
military service.  A remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for sleep apnea syndrome.  The 
claims file must be made available to the 
examiner for review.

The examiner should provide an opinion as 
to whether the there is a 50 percent 
probability or greater that veteran's 
sleep apnea syndrome is related to 
service.  A rationale for any opinion 
offered is requested.  The entire claims 
file must be considered, and the examiner 
should reconcile any opinion with the lay 
statements, the report by the nurse 
practitioner, STRs, including the 
retirement physical examination report, 
and the 2003-2004 VA medical reports 
reflecting work-ups for sleep apnea.  

2.  Thereafter, readjudicate the issue of 
service connection for sleep apnea.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

